EXHIBIT 10.24

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT, made and entered into this 25th day of February, 2015, by and
between WESBANCO BANK, INC., hereinafter referred to as “Bank” and BERNARD P.
TWIGG, hereinafter referred to as “Employee”, and WESBANCO, INC., a West
Virginia corporation, hereinafter referred to as “Wesbanco”.

WHEREAS, Employee is serving as an executive officer of the Bank as of the date
hereof pursuant to an Employment Agreement dated the 7th day of July, 2003,
providing for a revolving three (3) year term of employment expiring as of the
date hereof (the “Agreement”), and

WHEREAS, the parties wish to amend the Agreement by changing the duties and
responsibilities of the Employee and adjusting his compensation to permit him to
serve as Executive Vice President – Director of Community Affairs, with reduced
responsibilities from his current position.

WITNESSETH THAT: In consideration of the mutual promises and undertakings
hereinafter set forth, the parties hereto agree as follows:

1. OFFER OF EMPLOYMENT. The Bank agrees to, and hereby does, continue the
employment of Employee at Wesbanco and the Bank as Executive Vice President –
Director Community Affairs. In that capacity, Employee shall be answerable to
the Board of Directors of Wesbanco, the parent company of the Bank, the Board of
Directors of the Bank, and the Chief Executive Officer of Wesbanco. Employee
shall perform such duties, compatible with his employment under this Agreement,
as the Board of Directors of the Bank, Wesbanco, and the Chief Executive Officer
of Wesbanco, from time to time may assign to him.



--------------------------------------------------------------------------------

2. COMPENSATION. As compensation for the performance of the services specified
in Paragraph (1) and the observance of all of the provisions of this Agreement,
the Bank agrees to pay Employee, and Employee agrees to accept, the following
amounts and benefits during his term of employment:

(A) Salary at a rate to be determined by the Board of Directors of the Bank,
with notice to be given to employee in May of each calendar year, but in no
event shall Employee’s salary be less than One Hundred Fifty Thousand Dollars
($150,000.00) per year, plus any increases granted by the Board of Directors
after the date hereof, and payable in equal biweekly installments;

(B) Participation in the Wesbanco, Inc. Key Executive Bonus, Option and
Restricted Stock Plan, Annual Incentive Award, at 35% of the base compensation
as set forth in Paragraph (A) hereof based upon performance metrics as
determined annually by the Compensation Committee of the Board of Directors;

(C) Participation in such annual awards of Stock Options and Restricted Stock as
may be granted by the Compensation Committee each year; and

(D) Such other miscellaneous benefits and perquisites as the Bank provides to
its executive employees generally.

3. ACCEPTANCE OF EMPLOYMENT. Employee accepts the employment provided for
herein, at the salary set forth above, and agrees to devote his talents and best
efforts to the diligent, faithful, and efficient discharge of the duties of his
employment, and in furtherance of the operations and best interests of Bank, and
observe and abide by all rules and regulations promulgated by Bank for the
guidance and direction of its employees and the conduct of its business,
operations, and activities.

 

2



--------------------------------------------------------------------------------

4. TERM OF AGREEMENT. The employment term provided for herein shall consist of a
revolving period of three years, with the initial term beginning on the 1st day
of March, 2015, and ending on the 28th day of February, 2018. The term of this
Agreement shall automatically be extended on each anniversary of the beginning
date of the term hereof for an additional one year, thereby creating a new three
year term, unless written notice of termination hereof is given by either party
at least ninety (90) days prior to the anniversary date of the beginning date of
this Agreement. Any such notice of non-renewal shall not affect the continuation
of the term of this Agreement existing at the time of such non-renewal.

5. CONFIDENTIALITY. Employee agrees that such information concerning the
business, affairs, and records of Bank as he may acquire in the course of, or as
incident to, his employment hereunder, shall be regarded and treated as being of
a confidential nature, and that he will not disclose any such information to any
person, firm, or corporation, for his own benefit or to the detriment of Bank,
during the term of his employment under this Agreement or at any time following
the termination thereof.

6. MISCELLANEOUS BENEFITS. This Agreement is not intended, and shall not be
deemed to be in lieu of any rights, benefits, and privileges to which Employee
may be entitled as an Employee of Bank under any retirement, pension, profit
sharing, insurance, hospital, bonus, vacation, or other plan or plans which may
now be in effect or which may hereafter be adopted by Bank, it being understood
that Employee shall have the same rights and privileges to participate in such
plans and benefits, as any other employee, during the period of his employment.

 

3



--------------------------------------------------------------------------------

7. BINDING EFFECT. This Agreement shall inure to the benefit of and be binding
upon Bank’s successors and assigns, including, without limitation, any company
or corporation which may acquire substantially all of Bank’s assets or business,
or with, or into which Bank may be merged or otherwise consolidated.

8. TERMINATION. The Employee’s employment hereunder shall terminate upon the
earliest to occur of any one of the following:

(A) The expiration of the initial term of this Agreement, or any extended term
of this Agreement by written notice of termination as provided in Paragraph (4)
hereof; or

(B) By the Bank for cause, after thirty (30) days written notice to Employee.
Cause for purposes of this Agreement shall mean as follows:

(i) An act of dishonesty, willful disloyalty or fraud by the Employee that the
Bank determines is detrimental to the best interests of the Bank; or

(ii) The Employee’s continuing inattention to, neglect of, or inability to
perform, the duties to be performed under this Agreement, or

(iii) Any other breach of the Employee’s covenants contained herein or of any of
the other terms and provisions of this Agreement, or

(iv) The deliberate and intentional engaging by the Employee in gross misconduct
which is materially and demonstrably injurious to the Bank.

 

4



--------------------------------------------------------------------------------

(C) Employee shall have the right to terminate this Agreement and his active
employment hereunder at any time upon ninety (90) days written notice to the
Bank.

(D) Upon the death of Employee, this Agreement shall automatically terminate.

9. EFFECT OF TERMINATION. In the event of a termination of this Agreement,
Employee shall be paid the following severance benefits, payable promptly after
the date of termination of his employment, in the following manner:

(A) In the event that this Agreement is terminated by the death of Employee,
this Agreement shall be deemed to have been terminated as of the date of such
death except, however, that Bank shall pay to the surviving spouse of Employee,
or in lieu thereof, to Employee’s estate, an amount equal to six months of the
base salary at his then current base rate.

(B) In the event that this Agreement is terminated by Employee and Bank by
mutual agreement, then Bank shall pay such severance benefits, if any, as shall
have been agreed upon by Bank and Employee.

(C) In the event that Bank attempts to terminate this Agreement, other than for
cause, death of Employee, or by mutual agreement with Employee, in addition to
any other rights or remedies which Employee may have, Employee shall receive an
amount equal to the greater of (i) six months of base salary at his then current
base rate, or (ii) the base salary Employee would have received had he continued
to be employed pursuant to this Agreement throughout the end of the then
existing term of employment hereunder.

 

5



--------------------------------------------------------------------------------

(D) In the event Bank terminates this Agreement for cause, no severance benefits
shall be payable hereunder.

10. ENTIRE UNDERSTANDING; AMENDMENT. This Agreement supersedes all previous
agreements between Employee and Bank and contains the entire understanding and
agreement between the parties with respect to the subject matter hereof, and
cannot be amended, modified, or supplemented in any respect except by a
subsequent written agreement executed by both parties.

11. APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of West Virginia.

12. CERTAIN OBLIGATIONS OF WESBANCO. While the parties acknowledge that certain
provisions of this Agreement may be unenforceable in some respects against the
Bank, pursuant to applicable banking law, it is nonetheless the intention of the
parties to create pursuant to this Agreement a valid employment for a definite
term with specified benefits. As an inducement for Employee and Bank to enter
into this Agreement whereby Employee would be employed by Bank for a definite
term, Wesbanco hereby undertakes the independent, separate and unconditional
obligation to Employee to pay all amounts which are or may become due to
Employee under this Agreement as set forth herein, regardless of the status of
the direct or indirect enforceability or validity of Bank’s obligation to pay
any or all such amounts as may be due hereunder to Employee; provided, however,
that for purposes of this Paragraph 12, Wesbanco shall be obligated to the
Employee for any bonuses or any increases in base salary in excess of the rate
of One Hundred Fifty Thousand Dollars ($150,000.00) per annum only to the extent
that it has consented to such bonuses or increases. Wesbanco also acknowledges
that it may or may not be entitled to indemnification or contribution from Bank
or to be subrogated to

 

6



--------------------------------------------------------------------------------

the claim of Employee hereunder for any payments Wesbanco may make to Employee;
and Wesbanco hereby specifically waives any rights it may otherwise have to
indemnification or contribution from Bank or to be subrogated to the claim of
Employee hereunder in the event that such payments as are made by Wesbanco would
be unenforceable or invalid for any reason against Bank.

13. MISCELLANEOUS. The invalidity or unenforceability of any term or provision
of this Agreement as against any one or more parties hereto, shall not impair or
effect the other provisions hereof or the enforceability of said term or
provision against the other parties hereto, and notwithstanding any such
invalidity or unenforceability, each term or provision hereof shall remain in
full force and effect to the full extent consistent with law.

IN WITNESS WHEREOF, Bank and Wesbanco have caused these presents to be signed
and their corporate seals to be hereto affixed, and Employee has hereto affixed
his signature, at Wheeling, WV, as of the day and year first above written.

 

      WESBANCO BANK, INC.       By   Todd F. Clossin             Its President
and CEO ATTEST:       /s/   Linda M. Woodfin             Secretary            
/s/   Bernard P. Twigg       BERNARD P. TWIGG       WESBANCO, INC.       By  
Todd F. Clossin             Its President and CEO ATTEST:       /s/   Linda M.
Woodfin             Secretary      

 

7